FLETCHER, Chief Judge
(concurring in the result):
I do not believe the appellant was prejudiced in this instance by the inclusion of the appropriately labeled acquittal evidence in the review. I so conclude only because, under the case law as it presently stands, the convening authority was entitled, if not, in fiction, required,4 to read the entire record of trial which contained the very evidence which Judge Ferguson concludes was impermissibly set forth in the review.
I share Judge Ferguson’s concern that only impermissible motives could have led the staff judge advocate to include such evidence in his review of this case. Where such a practice exists in other commands, it should be discontinued absent a truly extraordinary, enunciated reason for its inclusion coupled with a cautionary instruction to the convening authority. However, at this time, I am unwilling to hold that it was prejudicial for the convening authority to read the acquittal evidence in the review when he lawfully could have examined the same evidence by perusing the trial transcript.

. United States v. Johnson, 21 U.S.C.M.A. 270, 45 C.M.R. 44 (1972); United States v. Crider, 45 C.M.R. 815, 828 (N.C.M.R.1972).